Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-4-1995

Industry Network v Armstrong
Precedential or Non-Precedential:

Docket 94-5132




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"Industry Network v Armstrong" (1995). 1995 Decisions. Paper 109.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/109


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                        Nos. 94-5132 and 94-5164


               THE INDUSTRY NETWORK SYSTEM, INC.

                                  V.

                   ARMSTRONG WORLD INDUSTRIES, INC.

                           STEVEN M. KRAMER,
                                          Appellant


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY
                (D.C. Civil Action No. 84-03837)


                       Argued December 1, 1994

         Before:    HUTCHINSON and NYGAARD, Circuit Judges
                            and SEITZ, Senior Circuit Judge

                        ORDER AMENDING OPINION



          It is hereby ordered that the Court's Opinion be

corrected as follows:

          On page 4, line 5 of the slip opinion, after the

numeral 3 for the footnote, delete the rest of the paragraph to

the Roman numeral I.

          On page 8, the next to last line, put a period "."

after "misplaced," and delete the rest of the sentence.

          On page 9, line 1, delete "as in Pennsylvania."

                                           BY THE COURT

                                    /S/ Richard L. Nygaard
                       Circuit Judge

Dated:   May 4, 1995